Citation Nr: 1402666	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for mouth/dental trauma, to include for outpatient treatment purposes.

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1950 to August 1953 and from June 1954 to June 1957.

As to the issues of service connection for a sinus condition and mouth trauma, to include dental trauma, these matters came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  Thereafter, the Portland RO assumed jurisdiction.  

In March 2009, the Veteran met with a Decision Review Officer at the RO and a conference report was issued on the date of this meeting.  The conference report has been associated with the claims folder.  

In September 2011, the Board remanded these issues for further development.  The requested development was performed in accordance with the Board's directives.  

As it relates to the mouth/dental issue, the Board notes that the Veteran is claiming entitlement to service connection for a dental disability due to dental trauma in service.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As to the issue of service connection for right ear hearing loss, the RO, in a March 2012 rating determination, granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.  In February 2013, the Veteran filed a notice of disagreement with the denial of service connection for right ear hearing loss.  To date, a statement of the case has not been issued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for sinusitis, the Board notes that the Veteran was afforded a VA examination to determine the etiology of any current sinusitis and its relationship to his period of service in August 2012.  At that time, the examiner indicated that the claims folder was available and had been reviewed.  The examiner indicated that there was no evidence that the Veteran was being treated for sinusitis.  He also stated that the Veteran did not currently have sinusitis.  

The Board observes that while the Veteran had the claims folder available for review, there is no indication that he had VA treatment records that are currently found on Virtual VA/VBMS for review when rendering his opinion.  The VA treatment records which are currently in these locations reveal numerous diagnoses of chronic sinusitis under the heading of "Active Problems" in VA treatment records dating back to January 2012.  There are also numerous notations of a past medial history of chronic sinusitis in these treatment records.  

Based upon the additional evidence which has been associated with the record, which contains the above notations, the Board is of the opinion that the Veteran should be afforded an additional VA examination to determine the etiology of any current sinus disorder/sinusitis which may be present, and, its relationship, if any to the Veteran's period of service.  

With regard to the dental claim, effective February 29, 2012, subsequent to the September 2011 remand, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment, including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, as to certain listed questions, including whether the veteran has a compensable or noncompensable service-connected dental condition or disability, whether the dental condition or disability is a result of combat wounds, and whether the dental condition or disability is a result of service trauma.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  As the Veteran's claim of entitlement to service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been considered, a remand for this action is necessary as the Board's consideration of this issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  The RO/AMC should take action consistent with the new regulation.

With regard to the claim of service connection for right ear hearing loss, the Board notes that following the denial of service connection for this claim in March 2012, the Veteran filed a notice of disagreement in February 2013.  To date, a statement of the case has not been issued as it relates to this issue. The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers that have provided treatment for any dental or sinus problems since September 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies treatment at any VA facilities obtain those treatment records.   

2.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any current sinus disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records must be made available for review in conjunction with the examination, and the examiner should note such review in the report.  Following the examination, the examiner is requested to render the following opinions: Does the Veteran currently have a sinus disorder, to include sinusitis?  If so, is it at least as likely as not (50 percent probability or greater) that any current sinus disorder, to include sinusitis, is related to the Veteran's period of active service?  The examiner is requested to address the diagnoses of chronic sinusitis located in the "Active Problems" section of numerous VA treatment records on file when rendering the above opinions.  Complete detailed rationale should be given for any opinion that is rendered.

3.  The RO should address the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment, to include forwarding the claim to VHA to the extent indicated by the new regulation.

4.  The AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

6.  Issue a statement of the case on the issue of entitlement to service connection for right ear hearing loss.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



